Mk. Justice Mitchell,
dissenting.
The Chestnut heirs had been out of possession for fifty years, and any claim of theirs for a balance of purchase money was prima facie barred more than twice over. As against appellant they would have had to establish their claim affirmatively, but the administrator of Andrew paid it over appellant’s head without notice to him, and now is permitted to defalk it out of pur chase money due to appellant from Andrew. Appellant is thus charged with a debt which prima facie he does not owe, not only without proof but without a hearing.